         Case 2:16-cv-02808-JAD-NJK Document 76 Filed 03/12/20 Page 1 of 4



 1   RACHEAL A. ROSS, ESQ.
     Nevada Bar No. 14943
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     raross@wolfewyman.com
 5
     Attorneys for Plaintiffs
 6   DITECH FINANCIAL LLC AND
     FEDERAL NATIONAL MORTGAGE
 7   ASSOCIATION
 8

 9                                     UNITED STATES DISTRICT COURT

10                                           DISTRICT OF NEVADA

11
     DITECH FINANCIAL, LLC, a Delaware limited                CASE NO.: 2:16-cv-02808-JAD-NJK
12   liability company; FEDERAL NATIONAL
     MORTGAGE ASSOCIATION,
13                                                            STIPULATION AND ORDER TO DISMISS
                         Plaintiffs,                          REMAINING CLAIMS
14     v.

15   T-SHACK, INC., a foreign corporation; NEVADA
     ASSOCIATION SERVICES, INC., a domestic
16   corporation; DESERT SANDS VILLAS
     HOMEOWNERS’ ASSOCIATION, a domestic
17   non-profit corporation; and DOES I through X,
     inclusive,
18
                         Defendants.
19

20

21               Plaintiffs   DITECH    FINANCIAL      LLC    (“Ditech”)   and   FEDERAL      NATIONAL

22   MORTGAGE ASSOCIATION (“Fannie Mae”), T-SHACK INC. (“T Shack”), and DESERT

23   SANDS VILLAS HOMEOWNERS’ ASSOCIATION (“Desert Sands”) (collectively, the “Parties”),

24   by and through their respective counsel of record, hereby stipulate as follows:

25               1. Ditech and Fannie Mae hereby dismiss all claims against Desert Sands;

26               2. Defendant NEVADA ASSOCIATION SERVICES, has not Answered or otherwise

27   appeared in this action, all claims against said Defendant are dismissed;

28               3. Ditech and Fannie Mae’s remaining claims alleged in the Complaint are hereby dismissed:

                                                          1
     3586561.1
           Case 2:16-cv-02808-JAD-NJK Document 76 Filed 03/12/20 Page 2 of 4



 1   Declaratory Relief Under Amendments V and XIV to the United States Constitution – Against All
 2   Defendants, Quiet Title Under the Amendment V and XIV to the United States Constitution –
 3   Against T-Shack, Wrongful Foreclosure: Ditech Against All Defendants, Violation of NRS
 4   116.1113 et seq.: Ditech Against All Defendants, and Unjust Enrichment: Ditech Against T-Shack.
 5   ///
 6   ///
 7   ///
 8   ///
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    2
     3586561.1
         Case 2:16-cv-02808-JAD-NJK Document 76 Filed 03/12/20 Page 3 of 4



 1               4. The Parties shall each bear their own fees and costs.
 2   IT IS SO STIPULATED.
 3   DATED: March 12, 2020                                  DATED: March 12, 2020
 4
     WOLFE & WYMAN LLP
 5

 6   By: /s/ Racheal A. Ross                                By: /s/ Christopher V. Yergensen
         RACHEAL A. ROSS, ESQ.                                  CHRISTOPHER V. YERGENSEN, ESQ.
 7       Nevada Bar No. 14943                                   Nevada Bar No. 6183
         6757 Spencer Street                                    395 Gatlinburg Ct.
 8       Las Vegas, NV 89119                                    Henderson, NV 89012
         Attorneys for Plaintiffs                               Attorneys for Defendant
 9       DITECH FINANCIAL LLC and                               T-SHACK, INC.
         FEDERAL NATIONAL
10       MORTGAGE ASSOCIATION

11   DATED: ____________ ___, 2020

12   LIPSON, NEILSON, COLE, SELTZER &
     GARIN, P.C.
13
     By: /s/ David Ochoa
14       DAVID OCHOA, ESQ.
         Nevada Bar No. 10414
15       9900 Covington Cross Dr., Ste. 120
         Las Vegas, NV 89144
16       Attorneys for Defendant
         DESERT SANDS VILLAS
17       HOMEOWNERS’ ASSOCIATION

18

19                                                      ORDER

20          Based
     The Court     on the
                hereby GRANTS      the Parties’[ECF
                          parties' stipulation       No. 76]
                                                Stipulation toand good Remaining
                                                               Dismiss cause appearing,
                                                                                 Claims.IT IS HEREBY
     ORDERED that all remaining claims are DISMISSED with prejudice, each side to bear its own fees
21   IT IS
     and   SO ORDERED.
         costs. The Clerk of Court is directed to ENTER FINAL JUDGMENT in favor of the Plaintiffs
     Ditech Financial, LLC and the Federal National Mortgage Association, DECLARING that:
22

23   DATED this ______the
                       daydeed  of trust for the real
                            of _____________,         property located at 874 Ripple
                                                   20__.
                      Way in Las Vegas, Nevada, recorded as Instrument # 0006161
24                    in Book 20060928 of the real property records for Clark
                      County, Nevada, on 9/28/06, was not extinguished by the
25                                                       ______________________________
                      12/6/13 foreclosure sale, so foreclosure-sale   purchaser T-
                                                         UNITED     STATES    DISTRICT JUDGE
                      Shack, Inc. took the property subject to the deed of trust
26
27   and CLOSE THIS CASE.
                                                                  _________________________________
28                                                                U.S. District Judge Jennifer A. Dorsey
                                                                  Dated: March 12, 2020
                                                            3
     3586561.1
